Title: Henry Remsen, Jr., to the Printers of the Laws, 10 January 1791
From: Remsen, Henry, Jr.
To: Printers of the Laws



Sir
Philadelphia, Jany. 10. 1791.

I have the pleasure to send you herewith enclosed, a bank post note for 88 dollars and 50 cents, being the compensation the Secretary of State has determined to allow for the publication in your paper of the Acts passed at the Second Session of the Congress of the United States.
In fixing the compensation at this sum, the Secretary was governed by the several proposals he had received. One gentleman offered to take for the work 50 cents per page of the folio printed volume: another 100 cents; but the others left it with him to name the price. He therefore thought it best to adopt a mean, which might not produce either too great gain or loss, and fixed three quarters of a dollar as the uniform allowance for every page of the folio printed volume. On receiving this I must beg the favor of your transmitting to the Secretary a bill and receipt agreeably to the annexed form. I am Sir &c,

Henry Remsen Junr

